                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:18-CR-00302-RJC-DSC
USA,                                       )
                                           )
                Plaintiff,                 )
                                           )
    v.                                     )        ORDER
                                           )
MARCO PIMENTEL DE LA CRUZ,                 )
                                           )
                Defendant.                 )
                                           )

         THIS MATTER is before the Court upon the Government’s Motion to

Dismiss, (Doc. No. 23), the Indictment, (Doc. No. 11), without prejudice, following

his guilty plea to an Information filed in Case No. 3:18-cr-381.

         IT IS ORDERED that the Government’s motion, (Doc. No. 23), is

GRANTED and the Indictment, (Doc. No. 11), is DISMISSED without prejudice.

 Signed: December 10, 2018
